 

IN THE UNITED STATES DISTRICT COURT
FOR_THE DISTRICT OF MARYLAND

IAN CHADO et al., *"

Plaintiffs "‘

v. *

CIVIL NO. JKB-17-2945

NAT’L AUTO INSPECTIONS, LLC, "‘
trading as Carchex, et al.,

Defendants *

='¢ 1': k =': is is is -k k l :»‘: :'c w'e

MEMORANDUM AND ORDER

I. Background

This case has been reassigned to the undersigned following amendmentl of the complaint,
which resulted in the addition of two new parties who do not consent to the jurisdiction of a
magistrate judge to conduct all proceedings in the case. Now pending before the Court is the
motion of Defendant Carchex, LLC (“Carchex”), to dismiss the amended complaint (ECF
No. 89.) The motion has been briefed. (ECF Nos. 99, 101.) Also pending before the Court is
Carchex’s motion to Vacate the January 5, 201,8, orde`r of reference to a magistrate judge for all
proceedings or, altematively, to sever‘CarcheX from the case. (ECF No. 91.) That motion has
also been briefed. (ECF Nos. 100, 102.) No hearing is required for either motion, Local.Rule

105.6 (D. Md-. 2016). The motions will be denied.

II. Standard ofDismissal_for F ailure to State a Claim
A complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroji‘ v. _Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlanfic Corp. v. Twombly, 550 U.S. 544., 570 (2007)). Facial plausibility exists “When the

 

 

plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. An inference of a mere
possibility of misconduct is not sufficient to support a plausible claim. Id. at 679. As the
_ Twombly opinion stated, “Factual allegations must be enough to raise a right to relief above the
speculative level.” 550 U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’ . . . Nor does a complaint
suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”’ Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Although when considering a motion to
dismiss a court must accept as true all factual allegations in the complaint, this principle does not

apply to legal conclusions couched as factual allegations Twombly, 550 U.S. at 555.

III. Allegatiaus of the Amended Complaint

This case is brought pursuant to the Fair L-abor Standards Act of 1938, as amended, 29
U.S.C. §§ 201 et seq., the Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-
401 et seq., and the Maryland Wage Payment and Collection Law, Md. Code Ann., Lab. &
ldmpl. §§ 3-501 et seq. Plaintiffs allege they were employed by Defendants, named as National
Auto lnspections, LLC, trading as Carchex (“NAI”); Carchex, LLC (“Carchex”); and Jason
Goldsmith. (Am. Compl. 1111 50, 51.) Plaintiffs all worked from Defendants’ call center in Hunt
Valley, Maryland. (Id. ‘|l 104.) '

Defendants are engaged in the Sale of vehicle~related insurance products, including
Extended Vehicle Protection Plans (“EVPP”), roadside assistance plans, and prepurchase
inspections (Id. 1111 43, 44.) Defendants also provide assistance to customers for acquisition of
car insurance from Defendants’ partners (Id. 11 44.) Defendants’ business model is to own and

operate a call center. (Id. 11 45.) During Plaintiffs’ employment, they communicated with

 

 

consumers in various states for the purpose of making sales (Id. jj 49.) Each Plaintift` was
employed for various terms as an EVPP Specialist, also known as a Vehicle Protection Specialist
(generally referred to as “Specialist”); every Plaintiff’s specific term of employment is alleged in
the amended complaint (Id. 1111 52-90.) Defendants controlled Plaintiffs’ tasks, duties, hours,
and rates and methods of pay. (Icl. 1111 93-97.)

To sell the products offered by Defendants and their partners, Plaintiffs made calls to
prospective customers and received calls from prospective customers at the call center. (Id.
111705.) Outbound calls were generated from leads provided by direct mail, referrals from
Defendants’ partners, and potential customers’ requests for information through Defendants’
website. (Id.) During calls with prospective customers Plaintiffs were required to follow scripts
developed by Defendants (Id. 111 106, 107.)

Defendants compensated Plaintiffs through a complex piece-rate system that incorporated
commissions bonuses, and deductions (Id. 1111 115-128.) The compensation plan provided no
additional compensation during weeks in which Plaintiffs worked more than forty hours (Ia’.

` 11 129.) Regarding the hours Plaintiffs worked, the amended complaint alleges the following:

130. Plaintiffs and other Specialists consistently worked over forty (40) hours
each week. Working overtime was integral to their employment

l3l. Plaintiffs were scheduled to work a minimum of forty-five (45) hours per
week. This was based on working five (5) nine (9) hour shifts Monday through
Friday. Each shift was to include a one (l) hour break for lunch, however
Plaintiffs and other Specialists routinely worked through lunch to cover
Defendants’ phones as well as increase their sales numbers

132. Plaintiffs and other Specialists were also scheduled to work on the
weekends They all had to work at least one (l) Saturday every three (3) weeks,
which Was a five (5) to nine (9) hour shift.

133. During weeks when Plaintiffs and other Specialists were scheduled to work
on Saturdays, they had to work a minimum of fifty (50) to fifty-four (54) hours
per week. Therefore, Plaintiffs and other Specialists consistently worked between

 

forty-five (45) and fifty-four (54) hours each week as a result of their regular
schedules

134. Plaintiffs and other Specialists were scheduled to work five (5) nine (9)
hour shifts Monday through Friday. The start time for each shift was dependent
upon Defendants’ needs Some Specialists would begin their shifts at 8200 a.m.
Others would begin at 9:00 a.m. or 10:00 a.m. Some would begin even later.
This resulted in Plaintiffs and other Specialists working staggered shifts

135. Due to working staggered shifts, the time that Plaintiffs’ and other
Specialists’ shifts ended varied. Depending on the time they actually arrived to
work, Plaintiffs and other Specialists would typically leave work between
5:00 p.m. to 8:00 p.m. Due to the demands of their employment, there were times
when they leH even later.

136. Any time that the calendar days within a month ended on a Saturday or
Sunday, Plaintiffs and other Specialists were all required to work that Saturday.
They were required to work this extra Saturday in addition to the Saturdays that
.were already a part of their rotating schedules5 'These weekend shifts caused
Plaintiffs and other Specialists to consistently work far beyond forty (40) hours
each week.

137. There were other factors that caused Plaintiffs and other Specialists to
Work overtime regularly. Defendants fostered a competitive atmosphere amongst
its Specialists Defendants pushed its Specialists to increase their production by
any means necessary. This was accomplished through its pay structure, which
focused primarily on production. The various bonuses Defendants offered its
Specialists were based on high productivity.

138. Defendants encouraged its Specialists to put in extra hours in order to
produce more and more. Defendants stressed the importance of striving to go far
beyond simply meeting minimum sales goals in order to earn extra money.
Defendants’ bonus structure was developed in order to encourage its employees to
work long hours

139. The financial incentives prompted many Specialists to work extended
hours They would routinely report to work prior to when their shifts Were
scheduled to begin. They‘ would regularly leave work after the time their shifts
were scheduled to end.

 

5 During the week, although Defendants occasionally allowed

Plaintiffs and other Specialists to come in two (2) hours late each day to
make up for the mandatory Saturday shift, Plaintiffs and other Specialists
seldom, if ever, took advantage of this opportunity This resulted from
both the threats and incentives employed by Defendants to encourage its

Specialists to increase their production For Saturdays that fell at the end
of the month, this scheduling opportunity was not offered to Specialists

 

140. lt was also common for Plaintiffs and other Specialists to work on their
days off. Some Specialists worked every Saturday in an attempt to increase their
Sales numbers Many worked more Saturdays than their schedules required in
hopes of earning‘bonuses The same caused Plaintiffs and other Specialists to
come in early and stay late.

141. Plaintiffs and other Specialists also routinely worked through their
scheduled lunches They rarely took their one (l) hour break. This too Was for
purposes of increasing their production The potential to earn bonuses led
Plaintiff and other Specialists to non-stop.

142. Bonus potential also caused Plaintiffs and other Specialists to work from
home. They consistently worked from home both before and after their scheduled
shifts, in addition to days they were scheduled to be off. Although Defendants’
hours of operation were from 9:00 a.m. to 9:00 p.m. Monday through Friday, the
time Plaintiffs and other Specialists were required to accept incoming calls,
Defendants did not need to be open for business in order for its Specialists to be
working This was because their duties did not solely consist of accepting
inbound calls; Plaintiffs’ and other Specialists’ primary duty was to make
outbound calls, which did not require Defendants’ business to be open. t

143. To perform their duties, all that Plaintiffs and other Specialists needed was
a working phone, a computer and an internet connection. Specialists had access
to these resources at home. It enabled them to make contacts with potential
customers at all times during the day. Making sales to potential customers was
the crux of a Specialist"s duties Thus, working from home became a routine part
of their employment This further increased the total number of overtime hours
worked by Plaintiffs and other Specialists

144. Plaintiffs and other Specialists worked overtime for other reasons They
routinely worked hours outside of their schedules in order to make up for past or
current deficits Making up for these deficits caused Plaintiffs and other
Specialists to regularly come in early and stay late. These conditions also caused
them to frequently work on their days off.

145. Specialists were disciplined for not meeting Defendants’ minimum sales
goals To avoid disciplinary action, Plaintiffs and other Specialists were required
to sell a minimum of thirty-five (35) EVPPS each month. Meeting this
requirement was an arduous task. lt forced Plaintiffs and other Specialists to
work hours outside of their schedule.

146. lf Specialists failed to meet the minimum threshold for two (2)
consecutive months, they were labeled as an “employee at risk.” If an employee
at risk failed to reach the thirty-five (3 5) EVPP minimum for a third (3rd) month,
the employee was terminated

147. Fear of termination caused Plaintiffs and other Specialists to work extra
hours This threat caused them to routinely work hours outside of their schedule.
This included working additional days

148. As a result of these conditions Plaintiffs and other Specialists worked well
over forty (40) hours each week. They consistently worked as many as fifty-five
(55) to sixty-five (65) hours each week. There were times when they worked
even more.

149. Despite the fact that Plaintiffs and other Specialists consistently worked
over forty (40) hours each week, they never received overtime compensation

150. Plaintiffs’ and other Specialists’ bonuses should have been added to their

piece rate compensation in order to calculate their regular hourly rates Plaintiffs

and other Specialists Were entitled to overtime compensation based on those rates

151. Consequently, Plaintiffs and other Specialists were not compensated at a

rate of “time and a half” their regular rates of pay. This occurred for the duration

of their employment

(Id. 1111 130-151 (sic).)
Thus, Plaintiffs allege that not only were they not compensated for working overtime but

also the rate of pay at which they were compensated should have reflected the bonuses that were

regularly paid as compensation

IV. Analysis of the motion to dismiss

Claiming the amended complaint fails to state a claim, Carchex attacks it on three bases:
(l) Plaintiffs fail to allege a claim of unpaid overtime in specified work weeks; (2) Plaintiffs fail
to allege the extent, scope, and/or timeframe of any individual’s alleged off-the-clock work; and
(3) Plaintiffs fail to allege a claim that Carchex, LLC, as a successor to NAI, is responsible for
NAI’s liabilities (Carchex’s Mot. Dismiss Supp. Mem. 3-7, ECF No. 89-1.) Carchex’s

arguments are without merit.

 

A. Unpaid overtime in specified work weeks

Carchex correctly cites the case of Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir.
2017), cert denied, 138 S. Ct. 635 (2018), for the principle that Plaintiffs alleging their FLSA
violation claim “must do more than merely allege that they regularly worked in excess of forty
hours per week without receiving overtime pay . . . [and, further, that they] must provide detail
about the length and frequency of their unpaid work, to support a reasonable inference that they
worked more than forty hours in a given week.” Id. However, the sort of vague, conclusional
allegations previously found by this Court to be insufficient under that standard are not what has
been pled here. See, e.g., Petersorz v. MJ.J., Irzc., Civ. No. .lKB-l6-3629, 2017 WL 4098755,
2017 U.S. Dist. LEXIS 148908 (_D. Md. Sept. 13, 2017), aFd, No. 17-2088, 720 F. App’x 702
(4th Cir. Apr. 26, 2018). Instead, Plaintiffs have provided specific detail as to how, for every
week they worked, they easily surpassed forty hours of work. They have alleged facts as to
length and duration of their Monday-through-Friday shifts, their required Saturday shifts, their
rare use of a one-hour lunch break, their telecommuting work beyond their shifts, and
Defendants’ awareness that Plaintiffs would have to work much more than forty hours each week
in order to meet their sales goals and thereby retain their employment In short, Plaintiffs have
met their burden of providing sufficient factual allegations to support a reasonable inference that
every Plaintiff worked more than forty hours in at least one workweek and that Defendants failed
to pay the requisite overtime premium for those overtime hours See Ho!l, 846 F.3d at 777.

B. Extent, scope, and/or timeframe of any individual ’s alleged off-the-clock work

Carchex next faults the amended complaint because it does not provide, for example,

Plaintiff Chado’s typical workweek or any other individual’s typical workweek. This argument

is specious According to the plausible allegations in the amended complaint every Plaintiff was

 

treated the same: they were all subject to the same demand for completion of enough sales that
could not be realistically met by merely working forty hours a week, and they all were subject to
the same sort of shift scheduling that necessitated a significant number of hours above forty
every week. Plaintiffs’ allegations are sufficient for putting Defendants on notice of the claims
against them.
C. Carchex’s position as successor to NAI

Carchex’s last argument is that it did not come into being until March 2018, and all of
Plaintiffs’ allegations refer to a time period prior to that; consequently, it cannot be held liable
for NAI’s conduct This argument is not properly made on a motion to dismiss Carchex is not
challenging the ‘sufficie_ncy of the allegations Which plausibly allege Carchex’s liability as
Plaintiffs’ employer, but is advancing a claim that the allegations are not supported by the
l evidence Carchex has even supplied an exhibit in the form of a declaration made by the chief
financial officer of Carchex to support its argument l-Iowever, the Court will not consider such

evidence at this stage of the proceedings Afier appropriate factual discovery, Carchex may

renew its argument in the form of a motion for summary judgment

VI Motion to vacate or sever

Carchex appears to claim that the original order of reference, entered at a time after all
parties then in the case consented to a magistrate judge’S jurisdiction for all proceedings is
somehow invalid because Carchex was added later to the case and does not so consent Thus,
Carchex asks that the order of reference be vacated Carchex has not cited binding authority for
the notion that a prior, valid order of reference becomes invalid in these circumstances and the
Court sees no judicial economy in vacating the order of reference, which would have the effect

of nullifying all subsequent orders entered by the magistrate judge. Inasmuch as the motion

 

seeks vacating the order of reference and cancellation of prior orders, the motion will be denied.
Further, the portion of Carchex’s motion that seeks to sever it from the case before the magistrate
judge is moot now that the case has been returned to the undersigned district judge. Giving
Carchex the benefit of the doubt as to proceedings going forward, the Court will permit Carchex
to file a motion for reconsideration of the orders entered prior to Carchex’s entry into the case
that may not be referred to a magistrate judge under 28 U.S.C. § 636(b)(1)(A) without the
consent of all parties, i.e., those granting conditional certification of a collective class (ECF
No. 25) and the order of July 13, 2018, to the extent it granted Plaintiffs’ motion for class

certification (ECF No. 78).1

VI. Conclusion
None of Carchex’s contentions in support of its motion to dismiss has merit The
amended complaint reasonably and plausibly states a claim for relief. Additionally, the motion
to vacate is without merit and the alternative motion to sever is moot According'ly, it is hereby
ORDERED:
l. The motion to dismiss (ECF No. 89) is DENIED.
2. Carchex SHALL ANSWER the amended complaint in the time afforded by Federal Rule
of Civil Procedure l2(a)(4)(A).
3. The motion to vacate or, altematively, to sever (ECF No. 91) is DENIED.
4. Carchex has THIRTY DAYS after the date of this order within which to file a motion for

reconsideration of prior orders entered by the magistrate judge, as stated above.

 

1 The order of July l2, 2018, also granted Plaintiffs’ motion to amend their_complaint, but such a motion is
not one that may only be considered by a magistratejudge if the parties consent pursuant to § 636(b)(l )(A). Thus,
that portion of the order will not be disturbed.

 

DATEDihiS 23 day OrNovember, 2018.

BY THE COURT:

dam 74 Z.,r;

James K. Bredar
Chief Judge

10

